IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

LISA DIANE LUPOLA,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-2958

ROBERT LUPOLA, JR.,

      Appellee.

_____________________________/

Opinion filed October 4, 2016.

An appeal from the Circuit Court for Santa Rosa County.
David Rimmer, Judge.

R. Stan Peeler of Peeler Law Firm, P.C., Pensacola, for Appellant.

Michael R. Gates of Cotton & Gates, Shalimar, for Appellee.




PER CURIAM.

      Lisa Diane Lupola appeals a final order of dissolution of marriage, raising

fourteen issues. We affirm all of the issues without comment, except for Ms.
Lupola’s argument that the court erred by ordering the parties to be equally

responsible for the payment of all non-covered medical expenses for their minor

child. We agree with Ms. Lupola on that point. Accordingly, we affirm in part,

reverse in part, and remand.

      Ms. Lupola contends that the trial court’s allocation of responsibility for the

child’s non-covered medical expenses conflicts with its determination of the

parties’ relative financial responsibility for child support. Non-covered medical

expenses are generally to be allocated in the same percentage as the child support

allocation when they are ordered to be separately paid, unless there is some

“logically established rationale in the final judgment to the contrary.” Mayfield v.

Mayfield, 103 So. 3d 968, 972 (Fla. 1st DCA 2012) (quoting Zinovoy v. Zinovoy,

50 So. 3d 763, 764-65 (Fla. 2d DCA 2010)). The final judgment contains no

rationale to the contrary. Accordingly, we agree with Ms. Lupola on this issue and

reverse this portion of the final judgment. On remand, the court shall establish the

parties’ obligations for non-covered medical expenses according to their relative

financial responsibility for child support.

      AFFIRMED in part; REVERSED in part; and REMANDED.



RAY, KELSEY, and WINOKUR, JJ., CONCUR.




                                              2